Citation Nr: 1723317	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to February 1991, and from March 1991 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arizona.

In October 2015, the Board remanded the claim to afford the Veteran a VA examination to further develop her claim for a higher disability rating.  The matter is now back before the Board for appellate consideration.  



FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood.

2.  The Veteran's service-connected disability, alone, is not shown to result in a level of functional impairment sufficient to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for each claim.  The Veteran was afforded VA examinations in connection with her claim in October 2008, January 2013, and January 2016.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined in January 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Board also finds that there has been substantial compliance with the prior October 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran is currently assigned a 50 percent rating since October 2008.  Under the Diagnostic code 9411, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  
A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

The Veteran contends that she suffers from severe PTSD symptoms as a result of her deployment to Somalia in 1993.  The Veteran reported that she suffers from frequent nightmares of people dying and has difficulty sleeping.  She often feels lonely and struggles with anxiety.  In October 2008, the Veteran was afforded a VA psychiatric examination.  She reported to the examiner that it is difficult for her to sleep and that she has been getting only three to four hours of sleep at night.  Because of this, she feels exhausted throughout the day.  She has becomes irritable and angry at people over minor things, which was never been a problem before.  Her friends have expressed to her that she has become antisocial.  The Veteran admits to feeling uncomfortable around large groups of people and prefers to spend time with children rather than adults.  She has also taken efforts to avoid television shows about events pertaining specifically about Somalia, or any kind of war related movies out of fear that it would trigger intrusive memories.  During the examination, the VA examiner noted that the Veteran was casually and neatly dressed and groomed.  The Veteran had a cooperative and pleasant attitude towards the meeting.  She had fair eye contact and her speech was logical and coherent within normal limits.  Throughout the interview, the Veteran displayed anxiety and sadness, but was alert and demonstrated logical thought process.  She denied suicidal ideations or hallucinations, and did not demonstrate any signs of confusion.  

In October 2008, the Veteran was granted a 50 percent disability rating for her PTSD.  However, the Veteran disagreed, contending that her symptoms warranted a higher rating.  In her March 2009 statement, the Veteran asserted that her PTSD is so severe that it has caused multiple secondary health issues and that her nightmares have begun to occur during the day as well.  Pursuant to a July 2012 remand, the Veteran was afforded another VA examination in January 2013.  There, the examiner opined that the Veteran's PTSD manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner reported that the Veteran continues to get approximately four hours of sleep per night during the weekdays and sleeps a lot during the weekends.  As a result, she has given up going to church and chooses to sleep in instead.  In the past year, the Veteran has lost weight after a decrease in appetite.  She mostly eats at night, a small breakfast, and does not eat during the day.  The Veteran reported that she still experience recurrent nightmares of distressing events during her military service.  She makes the effort to avoid activities and places that may arouse recollections of her trauma.  She has also demonstrated a diminished interest or participation in activities that she used to enjoy.  In addition to sleeping problems, the Veteran has difficulty concentrating and feels an increase in irritability and outbursts of anger.  The examiner reported that the Veteran is currently suffering from anxiety, depressed mood, and disturbances of motivation.  

In October 2015, the Board considered the Veteran's contention that her PTSD has worsened since the January 2013 VA examination.  As a result, the Veteran was scheduled for another VA examination in January 2016.  There, the examiner concluded that the Veteran's PTSD had manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  During the examination, the Veteran reported that she continues to experience difficulty sleeping.  On average, her insomnia lasts for approximately two hours and that she manages to get four hours of sleep per night.  Her nightmares have not subsided and the severity of it is enough to startle her awake.  The examiner noted that the Veteran makes the effort to avoid distressing memories and thoughts associated to the traumatic incidents in service.  She has continued to demonstrate diminished interest and participation in activities and expresses feelings of detachment from others.  The Veteran also continues to struggle with irritability and anger towards others typically with little or no provocation.  Throughout the examination, the examiner reported that the Veteran was casually dressed and well groomed.  Her speech was within normal limits and maintained a cooperative attitude throughout the examination.  Although the Veteran's mood was mildly dysphoric, her thought process was logical and did not display any signs of confusion.  The examiner also found no signs of delusions or hallucinations.  The Veteran did not express any suicidal or homicidal ideations.  

Based on the Veteran's history of psychiatric reports and personal statements, the Board finds that an evaluation of 50 percent for the Veteran's PTSD is warranted.  Her symptoms reported during her October 2015 VA examination remained consistent with her symptoms previously reported in January 2013 and October 2008.  The Veteran has consistently shown a lack of interest in activities that she used to enjoy.  She no longer attends church, preferring to sleep through her weekends.  She displays low energy and low appetite resulting in weight loss.  Over the years pursuant to her service, she has become withdrawn from social scenes and experiences anxiety and anger towards people with little provocation.  Furthermore, she continues to experience frequent nightmares and difficulty sleeping.  The Board acknowledges that over the course of several years, these symptoms have not improved and the Veteran continues to struggle with them on a daily basis.  However, the evidence does not show obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and an inability to establish and maintain effective relationships, symptoms also associated with a 70 percent rating or higher.  While the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  On the contrary, the Veteran has consistently demonstrated her ability to maintain coherent speech, exercise logic and proper judgment, and maintain good hygiene and personal care.  She is also well oriented to her surroundings and did not show any confusion or spatial disorientation.  In addition, the Veteran has never expressed any suicidal or homicidal ideations throughout the VA examinations and in her personal statements.  

Overall, the Board finds that the entirety of the Veteran's symptoms depicts a level of disability that more closely approximates occupational and social impairment with reduced reliability and productivity.  Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD.  However, the Veteran's symptoms described in both the medical reports and the lay statements do not indicate that the Veteran experiences the symptoms associated with a 100 percent disability evaluation.  The Board does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not indicate a total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations.  Overall, her symptoms are generally more consistent with a 50 percent rating, and thus, a 50 percent rating is warranted for the period of the appeal.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board opines that the symptomatology and impairments caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

b.  Total Disability rating based on Individual Unemployability

With regards to the Veteran's claim for TDIU, the Board finds that the evidence of record does not support the Veteran's claim.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with the veteran's education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.34, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  

In this case, the Board finds that the Veteran does not meet the scheduler requirement for TDIU.  Currently, the Veteran is service connected for PTSD at 50 percent disabling.  She has not met the minimal requirement of 60 percent disabling with one disability.  The Board finds that there is insufficient evidence to support the Veteran's contention that she can no longer obtain a substantially gainful occupation due solely to her PTSD.  The VA examination reports document that the Veteran's PTSD do result in some functional limitations, mostly social impairment, but that she is not precluded from employment.  The January 2016 VA examiner found that the Veteran was capable of physical and sedentary employment.  

Based on the above reasons, the Board finds that the preponderance of the probative evidence and the Veteran's disability rating indicate that her disability have not rendered her incapable of performing physical and mental acts requirement by employment.  Thus, the criteria for TDIU have not been met.  



ORDER

Initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.  

Total disability rating based on individual unemployability due to service connected disabilities (TDIU) is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


